SUPPLEMENT TO THE CURRENTLY EFFECTIVE SUMMARY PROSPECTUS DWS Small Cap Core Fund Effective May 1, 2010, Di Kumble will no longer serve as portfolio manager of the above-listed fund. Effectiveas of such date, all references to Ms. Kumble are hereby deleted. Effective May 1, 2010, the following person is added to the portfolio management team listed under the “Portfolio Manager(s)” sub–heading of the ”MANAGEMENT” section of the fund’s summary prospectus. Russell Shtern, CFA, Vice President. Portfolio Manager of the fund. Joined the fund in 2010. Please Retain This Supplement for Future Reference April 30, 2010[DWS INVESTMENTS LOGO] DSCCF–3603 Deutsche Bank Group
